United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-11377
                         Conference Calendar


JACKIE D. JOHNSON,

                                     Plaintiff-Appellant,

versus

MARK YARBROUGH,

                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:05-CV-239
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jackie D. Johnson, Lamb County, Texas prisoner # 7037,

appeals from the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint as frivolous and for failure to state a claim

upon which relief may be granted.   Because Johnson has failed to

challenge the bases for the district court’s dismissal on appeal,

this appeal is subject to dismissal on that basis.      See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).    However, even if Johnson’s appeal were not dismissed

on that basis, the appeal lacks merit because Johnson’s complaint

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11377
                                -2-

was barred pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87

(1994).

     Johnson’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.    See 5TH CIR.

R. 42.2.

     Johnson is cautioned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g), as does

the district court’s dismissal of his complaint.    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    He is also

cautioned that if he accumulates three strikes under § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.